DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 2/10/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US pat 9881850).
	With respect to claim 1, Yu et al. teach a semiconductor package structure, comprising (see figs. 1-34, particularly fig. 21 and associated text): 
a circuit substrate (part right above 120), having a first surface (bottom) and a second surface (top) opposite to the first surface; 
at least two chips 118 (right and left), disposed on the first surface, wherein each of the at least two chips has an active surface (to) facing the circuit substrate and comprises: 

a pitch of the plurality of first conductive connectors is less than a pitch of the plurality of second conductive connectors; 
an encapsulant 130, encapsulating the at least two chips; and a
 redistribution layer 160, located on the second surface (top), wherein the plurality of first conductive connectors are electrically connected to the redistribution layer by the circuit substrate, and the plurality of second conductive connectors are electrically connected to the circuit substrate.  
With respect to claim 2, Yu et al. teach the plurality of first conductive connectors of any one of the at least two chips are closer to the other of the at least two chips than the plurality of second conductive connectors.  
  With respect to claim 11, Yu et al. teach a plurality of conductive terminals 162, electrically connected to the redistribution layer, wherein the redistribution layer is located between the circuit substrate and the plurality of conductive terminals.   
	With respect to claim 12, Yu et al. teach the plurality of second conductive connectors are electrically connected to the conductive terminals by the circuit substrate and the redistribution layer.  
	With respect to claim 13, Yu et al. teach the pitch of the plurality of first conductive connectors is less than a pitch of the plurality of conductive terminals.  
	With respect to claim 14, Yu et al. teach dimensions of the at least two chips are different. 
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814